Citation Nr: 0726169	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-10 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) on 
account of the anatomical loss of the feet.  

2.  Entitlement to an automobile or other conveyance and 
adaptive equipment, or for adaptive equipment only.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from August 31, 1950, 
to April 14, 1954.  He had 2 years, 11 months, and 11 days of 
active military service prior to August 31, 1950.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.  

The Board notes that in a September 2001 rating decision, the 
RO denied several service connection and increased rating 
claims.  It also denied the veteran's claim for a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  The veteran filed a 
notice of disagreement with the RO's decision, and he was 
issued a statement of the case.  Likewise, in a November 2002 
rating decision, the RO denied the veteran's claims for 
earlier effective dates for the grants of service connection 
for cold injury residuals of the bilateral feet and the 
bilateral ears.  The veteran filed a notice of disagreement 
and was issued a statement of the case.  The Board notes that 
the veteran has failed to file a VA Form 9 (Appeal to Board 
of Veterans' Appeals) or otherwise a substantive appeal in 
response to the RO's statements of the case.  Furthermore, in 
January 2002, the veteran withdrew his notice of disagreement 
with respect to the September 2001 rating decision.  As such, 
none of the claims addressed in the September 2001 or 
November 2002 rating decisions is currently in appellate 
status.  


REMAND

In a February 2003 letter, the veteran's representative, on 
behalf of the veteran, filed a claim for special monthly 
compensation on account of the anatomical loss of the 
veteran's feet.  The representative also submitted an 
application for automobile or other conveyance and adaptive 
equipment (VA Form 21-4502) based on the veteran's impairment 
due to the loss of his feet.  

The Board notes that VA law provides that entitlement to 
special monthly compensation is warranted if a veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or both of his feet.  
38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.350(a) (2006).  Certification of eligibility for financial 
assistance in the purchase of one automobile or other 
conveyance, and/or for basic entitlement to necessary 
adaptive equipment will be made where the claimant (eligible 
person) shows loss or permanent loss of use of one or both 
feet as a result of injury or disease incurred or aggravated 
during active military, naval or air service.  See 
38 U.S.C.A. § 3901(1)(A)(i) (West 2002); 38 C.F.R. § 3.808 
(2006).  

In this case, a report of March 2003 VA medical opinion 
reflects the examiner's review of the claims file plus other 
medical records.  The examiner noted that a review of VA 
medical records dated in August 2002 revealed that the 
veteran 

. . . underwent right [above-knee amputation] on 
approximately August 1, 2002 and left [below-knee 
amputation] on August 15, 2002.  The attending 
physicians and surgeons indicated that this was 
due to diabetic vascular disease.  

The VA examiner ultimately opined that the veteran's 
bilateral lower extremity amputations were due to his 
diabetes mellitus.  

The Board notes that the August 2002 VA medical records 
identified by the examiner, apparently from the VA Medical 
Center (VAMC) in Sioux Falls, South Dakota, are not 
associated with the claims file.  In light of the fact that 
it appears that there is additional relevant medical evidence 
in the possession of VA not associated with the claims file, 
an attempt should be made to acquire those August 2002 VA 
medical records relating to the amputations of the veteran's 
right and left lower extremities.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).   

Furthermore, because the adjudication of the veteran's claim 
for special monthly compensation could affect his claim for 
entitlement to an automobile or other conveyance and adaptive 
equipment, or for adaptive equipment only, the Board finds 
that the issues should be considered together.  Hence, it 
follows that, any Board action, at this juncture, would be 
premature with respect to the automobile question.  

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

A review of the claims file does not reveal that the veteran 
has been adequately notified of the duties to notify and 
assist under the VCAA with respect to his claims.  In this 
regard, while a March 2003 letter to the veteran did notify 
him what evidence should be obtained by whom, the letter 
failed to specifically address the information and evidence 
needed to substantiate the veteran's claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

Thus, the Board finds that action is required to satisfy the 
notification requirements of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notice letter to the veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, an attempt should be made to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve VA of the 
responsibility to ensure that it has fully complied with the 
VCAA.  Hence, in addition to the actions requested above, any 
other development and/or notification action deemed warranted 
by the VCAA should be undertaken prior to readjudication of 
the claims on appeal.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The VA medical records associated 
with the veteran's right and left low 
extremity amputations in August 2002 
should be obtained from the Sioux Falls 
VAMC or other appropriate VA medical 
facility.  The procedures set forth in 38 
C.F.R. § 3.159(c) (2006) must be followed 
as regards to requesting records from 
Federal facilities.  If the records are 
unavailable, this fact should be 
documented in the record.  

2.  The claims file should be reviewed to 
ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met with respect to the issues 
on appeal.  This should include 
requesting that the veteran provide 
sufficient information, and if necessary, 
authorization to obtain any additional 
pertinent evidence not currently of 
record.  

3.  After undertaking any other 
development deemed appropriate, the 
claims on appeal should be readjudicated.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

